DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the sectional drawings in FIGS. 3-6 & 8-10 fail to comply with the drawing standards of 37 C.F.R. 1.84 for at least the following reasons:
The drawings presented are too small to discern clear detail. As set forth in 37 C.F.R. 1.84(k), the scale to which a drawing is made must be large enough to show the mechanism without crowding when the drawing is reduced in size to two-thirds in reproduction.
See also 37 CFR 1.84(l): Every line should be black and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Related to the above, the hatching used in at least FIGS. 3-6 & 8-10 fails to comply with 37 C.F.R. 1.84(h)(3): Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. 
See also 37 C.F.R. 1.84(m): solid black shading areas are not permitted, except when used to represent bar graphs or color.

.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 3, line 19: “selecting an number” should read “selecting a number”
Page 9, line 4: “selecting an appropriate of grouting holes” appears it should read “selecting an appropriate number of grouting holes” or equivalent. 
Page 11, line 28 & page 13, line 2: “recovering rest repair equipment” appears it should read “recovering the repair equipment” (i.e. recovering the rest of the . 
Appropriate correction is required.
Additionally, the examiner notes that the term “diseases”, as used through the specification, is employed in an unconventional manner. While not necessarily incorrect, the term “disease” is usually associated with a defect in a biological organism, rather than an inanimate object such as a pipeline. A possible solution would be to replace “diseases” with “defects” (or a suitable alternative) wherever it appears. 
Applicant’s cooperation is requested in correcting any additional errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 2, 4 & 5 are objected to because of the following informalities:
The term “diseases”, as used in claims 1 & 4, is employed in an unconventional manner. While not necessarily incorrect, the term “disease” is usually associated with a defect in a biological organism, rather than an inanimate object such as a pipeline. A possible solution would be to replace “diseases” with “defects” or a suitable alternative term. 
Claim 1, line 2: “wherein the diseases comprises…” should read “wherein the diseases comprise…”. However, see related 35 U.S.C. 112(b) rejections below.
The use of the term “reserving” in “reserving grouting holes in the steel rings” (claim 1, line 5), and the subsequent recitations wherein the grouting holes are “reserved” (claim 2, line 3; claim 5, line 2) appear to be grammatically informal or otherwise unconventional uses of the term “reserve”.
Possible alternatives for claim 1, line 5 would be “forming” or “providing” grouting holes in the steel rings, etc.
Possible alternatives for claim 2, line 3 would be: at least one grouting hole is “formed” or “provided” in a center of each of the steel blocks.
Possible alternative for claim 5, line 2 would be “at least one of the provided grouting holes…” or simply “at least one of the grouting holes”. 
The use of the term “making” in claim 1, line 6 (“making the steel rings close to an internal wall”) and claim 1, line 13 (“making the lining pipe close to the steel rings”) appear to be grammatically informal or otherwise unconventional uses of the term “making”. Possible alternatives include “positioning” or “arranging”. E.g., “positioning the steel rings”, “positioning the lining pipe”, etc.
Claim 1, line 8: “selecting an number” should read “selecting a number”. 
Claim 1, line 8: “according to distribution” appears it should read “according to a distribution”).
Claim 5, lines 2-3: the phrase “is ensured to near a bottom of the pipeline” is grammatically informal. Potential alternatives to “ensured to” may be “positioned”, “located”, or “arranged” (e.g., “the grouting holes are positioned near a bottom of the pipeline”). However, see related 35 U.S.C. 112(b) rejections below. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 1, lines 1-2 recite “a trenchless integrative repair method for concrete drainage pipelines with various diseases, wherein the diseases [comprise] cracking, corrosion and subsidence”. This recitation renders the claim indefinite as it is unclear if this is requiring that the drainage pipeline must exhibit all three diseases (i.e., cracking, corrosion and subsidence”) in order to meet the limitation of the claim, or if it is sufficient that the pipe have only one of the three. Moreover, it is noted that, in view of step S3, it appears that the pipeline must have at least “subsidence disease” to be used with the claimed method. 

Claim 1 recites “S1, prefabricating steel rings according to an internal diameter of diseased pipelines” (lines 4-5). As the term “diseased pipelines” is plural, it is unclear if this is requiring that steel rings must be prefabricated for more than one pipeline to meet the limitation. 

Claim 1 further recites “S2, inserting the steel rings into pipelines at diseased locations…” (lines 6-7). This renders the claim indefinite for several reasons. 
First, as the term “pipelines” is plural, it is unclear if this is requiring that steel rings must be inserted in more than one pipeline to meet the limitation of the claim. 
Additionally, the claim does not necessarily make clear that these “pipelines” are the same as the “diseased pipelines” recited in claims 4-5, which causes the claim to take on a degree of uncertainty. The plural form of “the pipelines” is also recited again in line 7.

The term “close” as used in claim 1 (lines 6-7: “making the steel rings close to an internal wall”; and lines 13-14: “making the lining pipe close to the steel rings”) is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 1 further recites “S3, selecting [a] number of the grouting holes according to distribution of subsidence disease” (lines 8-9) which renders the claim indefinite. 
In particular, the claim does not specify what the purpose or usage is of “selecting” of the grouting holes. As best understood, the selected grouting holes are used to guide drilling through the pipeline to the subsidence position, but this is not set forth in the claim in any way. As such, the phrase “selecting [a] number of the grouting holes” might be seen as indicating the number of grouting holes formed in the steel rings in the previous step S1 (which, as understood, would mean that this selection should occur in step S1 instead); or for any other purpose.

Related to the above, the limitation of “drilling holes in the pipeline to a subsidence position and inserting a grouting pipe” (claim 1, lines 9-10) renders the claim indefinite for several reasons. 
First, as best understood, these “holes in the pipeline” are drilled in correspondence with the “selected grouting holes”, such that the grouting pipe is inserted through each of the selected grouting holes and a corresponding pipeline hole, however, this is not made clear in the claim. As such, the claim takes on an unreasonable degree of uncertainty as it is not clear if the claim scope is to be limited to the holes being drilled in correspondence with the grouting holes and/or if the grouting pipe is to be inserted to the drilled holes via the grouting holed, etc. 
Next, as the claim previously recites “pipelines” (plural), it is unclear which of these is intended to be “the pipeline” in line 9 (and as subsequently recited). 

The term “steadily” in claim 1, line 10 (“steadily grouting”) is a relative term which renders the claim indefinite. The term “steadily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
claim 1, lines 14 & 15, renders the claim indefinite. It is unclear if this is referring to “an internal wall of the pipelines” (or a portion thereof) as recited in line 7, or is establishing new wall elements. 

Claim 1 recites the step of “solidifying the lining pipe to close to the pipeline walls and wrap the steel rings” in lines 14-15. This limitation appears to have one or more grammatical errors such that it is difficult to discern the intended meaning. One possible meaning may be that the lining pipe is solidified to seal (or adhere) to the pipeline walls and cover the steel rings, but this is not immediately clear. Appropriate correction and clarification are required. 

Claim 3 recites “inflating the airbag with an air compressor and an inflation valve to block upstream water flow, so that workers enter from the inspection well and reach the subsidence position” (lines 4-5). The phrasing of the above limitation appears to suggest that the second phrase (“so that workers enter…”) is merely a result of the first (“inflating the airbag”), however, workers entering the pipeline is clearly not necessitated by simply inflating an airbag. As such, it is unclear if the phrase “so that workers enter from the inspection well and reach the subsidence position” was intended to be a subsequent, positively recited step of the method (e.g. “inflating the airbag; the method further comprising workers entering from the inspection well”, etc.) or if the phrase was merely provided as an exemplary potential benefit of inflating the airbag (e.g. “inflating the air bag…so that workers may enter from the inspection well”, etc.). 

Claim 4 recites “an axis direction of the pipe” (lines 2-3). The term “the pipe” lacks proper antecedent basis in the claim. It is unclear if “the pipe” is referring to one of “the pipelines” (e.g., claim 1, line 7), “the pipeline” (e.g., claim 1, line 9), or the “lining pipe” (claim 1, line 13). 
near” in claim 5, line 2 (“near a bottom of the pipeline”) is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 8 recites “the lining pipe is pulled into the pipeline from an upstream inspection well, and pulled out of the pipeline from a downstream inspection well” (lines 2-3). This limitation renders the claim indefinite since, as best understood, the lining pipe is to be installed into the pipeline, and is not “pulled out of the pipeline” in step S4. 
As best understood in view of the disclosure, the lining pipe may be inserted into the pipeline from an upstream inspection well and pulled further into the pipeline from a downstream inspection well, but this is not what appears to be claimed. 

Claim 8 further recites “the lining pipe is inflated by an air compressed to close the pipeline walls and the steel rings” (lines 3-4) which renders the claim indefinite. While the lining pipe, after inflation, may “line”, or “seal”, or “cover” the pipeline walls and the steel rings, it is not clear that the lining pipe “closes” these elements. Alternatively, the lining pipe might “close” any openings, cracks, or holes in the pipeline walls and the steel rings, but this does not appear to be what is claimed. 

Claim 9 recites “an ultraviolet light lamp is moved inside the lining pipe for solidifying the lining pipe, with which the lining pipe is close to the internal wall of the pipeline and wrap the steel rings” (lines 3-5). This limitation renders the claim indefinite at least because the phrase “with which the lining pipe is close to the internal wall of the pipeline and wrap the steel rings” appears to have one or more grammatical errors such that it is difficult to discern the intended meaning. See similar issues discussed with respect to claims 1 & 8, above. 
Claim 10 recites “removing the airbag, and recovering rest repair equipment” (lines 2-3) which renders the claim indefinite for several reasons. 
First, “the airbag” lacks proper antecedent basis in the claim. While “an airbag” is recited in claim 3, claim 10 depends only from claim 1. 
Second, the term “rest repair equipment” lacks proper antecedent basis in the claim. As understood, this was likely intended to read “the rest of the repair equipment” (i.e. “…recovering the rest of the repair equipment”), however, since no “repair equipment” has been established, it is unclear what elements are intended to be encompassed within the scope of the claimed term, causing the claim to take on an unreasonable degree of uncertainty. 

Claims recited in the section heading above but not specifically discussed are rejected due to dependency upon at least one rejected claim. 

Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753                                                                                                                                                                                                        

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753